        Case 1:20-cv-03848-JPB Document 16 Filed 12/14/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

RICHARD J. LACHANCE,

       PLAINTIFF,                               Case No.:

v.                                              1:20-CV-03848-JPB-JSA

NORTHSTAR LOCATION
SERVICES, LLC and BARCLAYS
BANK DELAWARE,

       DEFENDANTS.

 NOTICE OF VOLUNTARY DISMISSAL OF CLAIMS AGAINST ALL
DEFENDANTS WITH PREJUDICE PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)

      COMES NOW the above-named Plaintiff, by and through the undersigned

counsel, and hereby gives notice of the voluntary dismissal of all claims in the above-

styled action against all Defendants with prejudice.

      Respectfully submitted this 14th day of December, 2020.

 /s/ Brandon K. Honsalek
 Brandon K. Honsalek
 Georgia Bar No. 742962
 Honsalek Law, LLC
 2194 North Road
 Snellville, GA 30078
 Phone: 404-913-6992
 Email: brandon@honsalek.com
 Attorney for Plaintiff


                                       Page 1 of 2
        Case 1:20-cv-03848-JPB Document 16 Filed 12/14/20 Page 2 of 2




                          CERTIFICATE OF SERVICE

      I hereby certify that on this date I electronically filed the foregoing Notice of
Voluntary Dismissal using the CM/ECF system which will automatically send e-
mail notification of such filing to the attorneys of record.




                                       Page 2 of 2
